Citation Nr: 1419440	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  14-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2013.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise causally related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise causally related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in April 2011, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs) are associated with the claims file along with post-service VA medical records and private medical records.  The Veteran was afforded a VA audiological examination in June 2012.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  No additional pertinent evidence has been identified by the Veteran as relevant to the claim.

Analysis

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and in the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The VA provided the Veteran an audiological examination in June 2012.  The examination revealed audiometry results as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
35
55
LEFT
15
15
10
35
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and accepted the Veteran's report of experiencing tinnitus.  The Veteran is competent to report that he experiences tinnitus, as well as the frequency and severity.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The remaining question in this case is whether either current disability (hearing loss or tinnitus) is etiologically related to the Veteran's service.

The Veteran has asserted, including in his statements to the June 2012 VA examiner and a January 2013 private audiological examiner, that he was exposed to acoustic trauma during service in Vietnam featuring trucks and generator noise associated with his duties as a laundry worker, as well as exposure to incoming mortar fire at his location in a combat zone.  As a layperson, the Veteran is capable of reporting events he has experienced.  Furthermore, the Veteran's service personnel records indicate he served in Vietnam.  As such, his statements regarding exposure to acoustic trauma from mechanical noise and events associated with presence in a combat zone during service are accepted.  The Board's analysis in this decision focuses upon determining whether the evidence supports the Veteran's contention that his hearing loss and tinnitus are etiologically related to any in-service noise exposure.

Turning to the evidence, the Veteran's STRs contain no suggestion of any complaints of hearing loss or tinnitus.  

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

The April 1964 pre-induction examination audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses): 

HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
X
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
X
15 (20)

The April 1964 report contains no speech recognition testing data.  The Veteran's ears were clinically evaluated as normal.

The Veteran's ears were again clinically evaluated as normal during an April 1965 enlistment examination.  The April 1965 enlistment examination audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses): 

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

The April 1965 report contains no speech recognition testing data.

A February 1966 medical history questionnaire completed by the Veteran shows that the Veteran specifically denied having ever experienced any ear trouble or any hearing loss.

A February 1967 separation medical examination report indicates that the Veteran's ears were clinically evaluated as normal.   No report of medical history was available for review.  In April 1967, the Veteran certified that his medical condition had not changed relative to what was documented in the February 1967 medical examination report.

The February 1967 separation examination audiological evaluation of the Veteran indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses): 

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

The February 1967 report contains no speech recognition testing data.  Whispered voice testing was noted to result in "15/15" evaluations of hearing acuity in both ears.

The Veteran filed the claim on appeal in March 2011, reporting at that time that his hearing loss and tinnitus had onset in "1965."  He reported that both claimed disabilities had not been treated as of the time of filing his claims.

The Veteran's contentions were addressed by a VA medical examiner in a June 2012 VA examination report.  The examiner considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for her opinions.  The Veteran reported service in a combat zone in Vietnam for approximately one year, describing that "he wasn't around much gunfire or aircraft, mostly trucks and generators."  The VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  She reasoned that: "Both entrance and separation evaluations show normal hearing sensitivity for both ears and there was not a significant threshold shift, as defined by OSHA, from entrance to separation."

With regard to tinnitus, the June 2012 VA examination report documents the Veteran's account of "constant bilateral buzzing tinnitus that he has had for as long as he can remember," and notes that "[h]e cannot give a specific incident of acoustic trauma that occurred at the onset of the tinnitus and does not correlate it specifically to his time in the military."

The Veteran has submitted a private medical audiological examination report with medical opinion dated in January 2013.  The examiner considered the Veteran's statements, reviewed pertinent contents of the claims folder, examined the Veteran, and discussed the reasons for her opinions.  The Veteran reported noise exposure during service from "2 ton truck engines, constant generators, and incoming mortars due to his service in a combat zone."  The examiner stated that the consistency between the audiological testing results on the service pre-entrance, entrance, and separation examination reports "is questionable," because it "is extremely uncommon for all thresholds to be the exact same at all frequencies for 3 documented tests."  (The Board observes that, once appropriately converted from ASA to ISO units, the thresholds appear to not be actually "the exact same at all frequencies" in any of the three service audiology reports.)  The examiner opined that "it is more likely than not that [the Veteran]'s tinnitus and hearing loss is related to his military noise exposure and it may have worsened as a civilian."  As a rationale for this opinion, the examiner stated: "This opinion is based on case history, configuration of hearing loss, and tinnitus being correlated as a symptom of hearing loss."

The June 2012 VA examination report and the January 2013 private examination report present the two probative medical opinions pertinent to the nexus element for both issues in this appeal for service connection.  The June 2012 VA examination report weighs against finding a nexus between service and either hearing loss or tinnitus.  The January 2013 private examination report supports a finding of nexus for both (or, at least, supports a finding of nexus for the hearing loss and possibly supports finding a secondary link between the tinnitus and the hearing loss).  Presented with conflicting medical evidence, the Board must determine if one of the medical opinions probatively outweighs the other.

The Board finds that the June 2012 VA examination report is more probative than the January 2013 private medical report.  The Board draws this conclusion based upon the fact that the June 2012 VA examination report's opinion is explained with a rationale citing the actual contents of the Veteran's documented in-service medical and audiometric evaluations whereas the January 2013 private medical report's rationale appears to disregard the documented in-service evaluations because the examiner doubted their validity.  The Board finds the VA examiner's citation of and reliance upon the documented results of audiometric testing from entrance and from separation to be persuasive.  The Board is not persuaded by the private medical opinion's contrary conclusion that appears to rely upon finding that multiple in-service audiometric evaluations should be disregarded simply because they were too "unusual."  (The Board again observes, in passing, that the cited basis of the private examiner's doubt of the service audiology data was the belief that the thresholds were identical at all frequencies in three different tests, but appropriate conversion from ASA to ISO units appears to result in non-identical thresholds at different frequencies in each of the three service audiometry reports.)

The June 2012 VA examiner's report presents an opinion citing and consistent with the documented medical evaluations in the service records.  In contrast, the January 2013 private medical opinion relies upon discounting the documented medical evaluations in the service records because they are unusual, but cites no affirmative evidence supporting the finding that hearing loss or tinnitus were caused by service.  The January 2013 opinion appears to be inconsistent with the documented service audiometry results (showing no decrease in hearing acuity during service), and does not present a sufficiently persuasive rationale to lead the Board to disregard the service audiometry reports, especially in light of the fact that the competent June 2012 VA examiner implicitly found that the service audiometry data was valid and acceptable for consideration.

The June 2012 VA examiner's opinion is supported by the cited in-service medical evidence and the contrary January 2013 opinion is not consistent with the in-service medical evidence, which contains an apparently thorough evaluation of the Veteran's hearing acuity at separation with no hearing deficit or decrease in hearing acuity.  The January 2013 opinion appears to invite the Board to doubt or disregard the in-service audiological data, but otherwise identifies no specific affirmative basis for concluding that the Veteran's hearing acuity actually decreased during service or that his current hearing loss is etiologically linked to military service that concluded approximately 44 years prior to his first filing for service connection or seeking any treatment for hearing loss or tinnitus.  The Board finds that the June 2013 VA examiner's opinion, relying upon cited documented in-service medical and audiometric evaluation of the Veteran's ears, is more probative than the contrary and more speculative January 2013 opinion that is less rooted in evidence and relies upon questioning the validity of all of the in-service audiometric testing.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.

The Veteran is competent to make lay statements describing features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 298 (1995).  However, the Board finds his assertions suggesting that he has experienced hearing loss and tinnitus since service are not credible when viewed against the overall evidence.  The Veteran did not report such hearing loss to medical personnel while in service, although service treatment records show that he did report other medical problems.  Moreover, the evidence of record indicates that the earliest the Veteran attributed his hearing loss to service was in filing this claim for service connection in March 2011; the Veteran reported in his March 2011 claim that he had not obtained any medical treatment for hearing loss or tinnitus in the approximately 44 years following service.  The lengthy period without complaint or treatment of hearing loss or tinnitus is evidence that there had not been ongoing symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the March 2011 claim for service connection specifically expressed that the Veteran recalled that his tinnitus had onset in 1965, but he told the June 2012 VA examiner that "[h]e cannot give a specific incident of acoustic trauma that occurred at the onset of the tinnitus and does not correlate it specifically to his time in the military."  The inconsistency between these two instances of the Veteran's testimony (including indicating that he now does not "correlate it specifically to his time in the military") weighs against finding his assertion of recalling in-service onset to be credible.  The Veteran's March 2011 claim specifically expressed that he recalled that his hearing loss had onset in 1965 in addition to his tinnitus, but the Veteran's contemporaneous service treatment records contradict this testimony, including the Veteran's own statement on a February 1966 medical history questionnaire in which he specifically denied having ever experienced any hearing loss or ear trouble and including the objective medical findings revealing no hearing loss in February 1967 (and the Veteran's certification that his medical condition had not changed in April 1967).

The Board finds the Veteran's statement suggesting a continuity of hearing loss and/or tinnitus symptomatology since service to be self-serving, inconsistent, contrary to the contemporaneous clinical data (outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The competent medical evidence is against the claim for service connection, as the Board finds (discussed above) that the June 2012 VA examination report weighing against the claim is more probative than the only contrary competent opinion of record (the January 2013 private opinion) addressing the question of nexus between the claimed disabilities and service.

To the extent that the Veteran's statements attribute his bilateral hearing loss to service, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his hearing loss.

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss or for tinnitus.  Neither the hearing loss nor the tinnitus is shown to have manifested during service or for a number of years after service.  As such, the Veteran is not entitled to presumptive service connection for sensorineural hearing loss as an organic disease of the nervous system.  Furthermore, a medical professional with the benefit of examination of the Veteran and review of the claims file has rendered a negative nexus opinion with regard to both the hearing loss and the tinnitus issues.  The only contrary medical opinion has been considered carefully by the Board and found to be less probative (discussed above).  (To the extent that the January 2013 private medical opinion suggests that tinnitus may be secondary to the hearing loss, service connection for tinnitus as secondary to hearing loss may not be considered in this case because service connection is not in effect for hearing loss.)

As a preponderance of the evidence of record is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinnitus, these claims are denied.



ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.

Entitlement to service connection for tinnitus is not warranted.

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


